Citation Nr: 1701347	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus, prior to February 11, 2009, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial rating in excess of 30 percent for nephropathy with hypertension.  

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the sciatic nerve in the right lower extremity.  

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity.  


7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the femoral nerve in the left lower extremity.  

8.  Entitlement to an increased rating for paralysis of the lateral femoral cutaneous nerve in the right lower extremity, currently evaluated as 10 percent disabling.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to February 18, 2009.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) from November 2009 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the November 2009 rating decision, service connection was granted for type II diabetes mellitus and an initial 20 percent rating was assigned.  The Veteran filed a notice of disagreement with the initial rating assigned.  In a July 2010 rating decision, service connection was granted for hypertension, effective in August 2008, and a noncompensable rating was assigned.  A January 2011 rating decision reflects that the 20 percent rating for diabetes mellitus was increased to 40 percent for diabetes mellitus with hypertension, effective February 11, 2009.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The August 2012 rating decision reflects that service connection was granted for peripheral neuropathy associated with service-connected diabetes mellitus.  The decision notes that the peripheral neuropathy was a noncompensable complication of diabetes, and thus considered part of the diabetic process.  The Veteran perfected an appeal asserting that separate compensable evaluations were warranted for peripheral neuropathy.  

In December 2014, the Veteran testified at a videoconference Board hearing.  

In a February 2015 decision, the Board restored the 60 percent rating for adenocarcinoma of the prostate, and remanded the increased rating claim for diabetes mellitus with hypertension, as well as the issue of entitlement to separate compensable ratings for peripheral neuropathy, along with the issue of entitlement to a TDIU, for additional development.  

In a May 2016 rating decision, separate 20 percent ratings were assigned for peripheral neuropathy of the right and left upper extremity, effective April 18, 2016, and for peripheral neuropathy of the right and left lower extremity, effective February 18, 2009.  As the separate compensable ratings assigned did not satisfy the appeal in full, the issues remain on appeal.  See AB, 6 Vet. App. at 35.  

In addition, the May 2016 rating decision reflects that a separate 10 percent rating was assigned for peripheral neuropathy of the femoral nerve in the left lower extremity, and the May 2016 supplemental statement of the case (SSOC) reflects that paralysis of the lateral femoral cutaneous nerve in the right lower extremity is now included as a complication of diabetes mellitus, and the 10 percent rating assigned was continued.  Further, service connection was granted for nephropathy associated with diabetes mellitus, and a separate 30 percent rating was assigned for nephropathy with hypertension.  As the disabilities are complications associated with the Veteran's diabetes mellitus, they are also on appeal as part and parcel of the Veteran's appeal for an initial rating in excess of 20 percent for diabetes.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note (1).  As such, the issues are included on the title page.  

As noted in the February 2015 remand, entitlement to a TDIU is part of the claim for initial higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  Although the Veteran's combined disability rating is 100 percent, from February 18, 2009, entitlement to a TDIU remains on appeal for the earlier period because the Veteran filed the original claim pertaining to diabetes on August 14, 2008.  As such, the issue is included on the title page.  

The decision below addresses the rating issues pertaining to diabetes mellitus and the upper and lower extremities.  The issues of entitlement to an initial rating in excess of 30 percent for nephropathy with hypertension and entitlement to a TDIU are addresses in the remand section following the decision. 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities, from February 11, 2009, and no earlier.  Episodes of ketoacidosis or hypoglycemia requiring hospitalization or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated are not shown at any time during the appeal period.  

2.  Peripheral neuropathy of the right upper extremity is manifested by moderate incomplete paralysis.  

3.  Peripheral neuropathy of the left upper extremity is manifested by moderate incomplete paralysis.  

4.  Peripheral neuropathy of the sciatic nerve in the right lower extremity is manifested by moderately severe incomplete paralysis.  

5.  Peripheral neuropathy of the sciatic nerve in the left lower extremity is manifested by moderately severe incomplete paralysis.  

6.  Peripheral neuropathy of the femoral nerve in the left lower extremity is manifested by mild incomplete paralysis.  

7.  Paralysis of the lateral femoral cutaneous nerve in the right lower extremity is manifested by mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent, prior to February 11, 2009, and in excess of 40 percent thereafter, for type II diabetes mellitus, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, DC 7913 (2016).  

2.  The criteria for an initial separate 40 percent rating, and no higher, for peripheral neuropathy of the right upper extremity, from February 18, 2009, and no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8513 (2016).  

3.  The criteria for an initial separate 30 percent rating, and no higher, for peripheral neuropathy of the left upper extremity, from February 18, 2009, and no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8513 (2016).   

4.  The criteria for an initial separate 40 percent rating, and no higher, for peripheral neuropathy of the sciatic nerve in the right lower extremity, from February 18, 2009, and no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124a, DC 8720 (2016).  

5.  The criteria for an initial separate 40 percent rating, and no higher, for peripheral neuropathy of the sciatic nerve in the left lower extremity, from February 18, 2009, and no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124a, DC 8720 (2016).  

6.  The criteria for an initial 10 percent rating, and no higher, from February 18, 2009, and no earlier, for peripheral neuropathy of the femoral nerve in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8526 (2016).  

7.  The criteria for a rating in excess of 10 percent for paralysis of the lateral femoral cutaneous nerve in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8526 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Diabetes mellitus is rated under DC 7913.  A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  

Note (1) evaluate compensable complications of diabetes mellitus separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

A 20 percent rating is warranted for mild incomplete paralysis of the musculospiral (radial) nerve, the upper radicular group (5th and 6th cervicals), the middle radicular group, the lower radicular group, or all radicular groups.  Moderate incomplete paralysis of the minor extremity warrants a 30 percent rating, and a 40 percent rating is warranted for the major extremity.  A 60 percent rating is warranted for severe incomplete paralysis of the minor extremity and a 70 percent rating is warranted for the major extremity.  Complete paralysis of the minor extremity warrants an 80 percent rating and a 90 percent rating is warranted for the major extremity.  38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8513, 8514.  

The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under DCs 8520 (paralysis), 8620 (neuritis), and 8720 (neuralgia).  See 38 C.F.R. § 4.124a.  Under DC 8520, a 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the lower extremity; the foot dangles and drops, no active movement is possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  

DC 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under DC 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, DC 8526.


II.  Analysis

A.  Diabetes Mellitus

The Veteran seeks higher initial ratings for his type II diabetes mellitus, rated as 20 percent disabling prior to February 11, 2009, and as 40 percent disabling thereafter.  He maintains that throughout the appeal, his diabetes has at least required insulin, a restricted diet, and regulation of activities.  

The Board finds that, prior to February 11, 2009, a rating in excess of 20 percent is not warranted.  Private treatment records reflect that the Veteran was diagnosed with type II diabetes mellitus in January 2008, and a July 2008 record notes that oral medication was prescribed.  The December 2008 VA examination report notes no ketoacidosis, and no restriction with respect to strenuous activities.  

Private treatment records specifically state that the Veteran was started on insulin on February 11, 2009.  Although a February 2009 record from his family doctor notes ketoacidosis, and although emergency department records dated the same day reflect blood glucose levels of 490 mg/dL, a VA glaucoma evaluation later that same month notes that that the Veteran had suddenly stopped using eye medication and due to blurry vision, and the examiner stated that, "Interestingly enough," two weeks earlier, the Veteran had presented to the emergency department with fasting blood sugar of more than 600 mg/dl, while SMBG (self-monitoring of blood glucose) at the time of the glaucoma evaluation was 169.  In addition, a November 2008 VA treatment record contemporaneous with his claim for diabetes mellitus notes health seeking behavior.  

Although the Veteran is competent to report his symptoms, and although the record reflects he was employed as a certified nursing assistant (CNA), he is not shown to be an expert in endocrinology.  Therefore, his medical training does not confer upon him the level of expertise to present opinions on medical issues that would be possessed by a licensed physician with a medical degree.  

The 20 percent rating assigned for diabetes, prior to February 11, 2009, contemplates a requirement for insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  The competent, probative evidence does not establish a requirement for insulin, a restricted diet, and regulation of activities, prior to February 11, 2009.  As such, a rating in excess of 20 percent is not warranted, prior to February 11, 2009.  A factually ascertainable increase in severity is not shown until February 11, 2009, when insulin was started.  From that point a 40 percent rating has been in effect.

The Board further finds that a rating in excess of 40 percent is not warranted at any time during the appeal.  The criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 64 (2007).  What distinguishes the schedular criteria for the current 40 percent rating for diabetes from those for the next higher 60 percent rating is that in addition to requiring insulin, restricted diet, and regulation of activities, the 60 percent rating includes episodes of ketoacidosis or hypoglycemic reactions, requiring 1 or 2 hospital visits per year, or twice a month visits to a diabetic care provider, and complications that are not compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913.  The record does not show that the Veteran experienced episodes of ketoacidosis or hypoglycemia, which required a hospital visit or twice a month visits to a diabetic care provider over the past 12 months.  

With respect to his assertion during his Board hearing that a 60 percent evaluation is warranted for diabetes mellitus because he was in the hospital in February 2009, as noted above, the February 2009 private emergency department records reflecting that he presented to the emergency department with uncontrolled blood sugar note that he was treated and discharged the same day once his blood glucose levels decreased.  The records do not show inpatient hospital admission.  

Further, and in addition to the February 2009 private treatment records from his family doctor reflecting that he denied hypoglycemia, and a March 2009 VA treatment record notes frequent emergency room visits due to asthma, not diabetes.  Thus, and to the extent that he has had hypoglycemic episodes, he has not had episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice-a-month visits to a diabetic care provider.  See 38 C.F.R. § 4.119, DC 7913. 

A November 2015 private record of treatment notes a six-month check up to include for diabetes mellitus without mention of complication.  A February 2016 VA treatment record notes that there had been no hypoglycemia, and good control of diabetes was noted.  In addition, the April 2016 VA examiner specifically reported that the Veteran does not have episodes of diabetic ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

To the extent that interference with employment has been asserted due to diabetes mellitus, the 20 and 40 percent ratings currently assigned contemplate loss of time due to exacerbations of diabetes mellitus, if any.  38 C.F.R. § 4.1.  

As the preponderance of the evidence is against a rating in excess of 20 percent, prior to February 11, 2009, and against a rating in excess of 40 percent at any time during the appeal period, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A rating in excess of 20 percent, prior to February 11, 2009, and in excess of 40 thereafter, for diabetes mellitus, is not warranted.  

B.  Upper Extremities

The Veteran seeks higher ratings for peripheral neuropathy of the upper extremities.  A separate 20 percent rating has been assigned for each upper extremity under DC 8513.  

Initially, the Board notes that the April 2016 VA examination report reflects that the Veteran is right hand dominant.  Although the examination report reflects mild incomplete paralysis of the radial, median, and ulnar nerves in both the right and left upper extremity, constant pain was noted, to include in the fingers, along with moderate paresthesias and/or dysesthesias.  In addition, decreased strength in the upper extremities, to include in the elbows, wrists, and fingers, was reported.  Further, results with respect to light touch/monofilament testing, as well as position and vibration sense in the upper extremities, were noted to be decreased.  See VA Adjudication Procedure Manual M21-1, III.iv.4.G.4.a.  

In view of the evidence and the Veteran's assertions, the Board finds that the disability picture due to peripheral neuropathy of the right upper extremity and left upper extremity more closely approximates to moderate incomplete paralysis, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Thus, a 40 percent rating is warranted for the right upper extremity and a 30 percent rating is warranted for the left upper extremity.  

However, even higher ratings in excess of 40 percent and 30 percent for peripheral neuropathy of the right and left upper extremity, respectively, are not warranted.  The Veteran is competent to report his symptoms.  Although the record reflects he was employed as a CNA, he is not shown to be an expert in neurology.  Therefore, his medical training does not confer upon him the level of expertise to present opinions on medical issues that would be possessed by a licensed physician with a medical degree.  

VA treatment records reflect only nocturnal neuropathy in August 2012; slight neuropathy in September 2013 and February 2014; and mild neuropathy in July 2015.  

In addition, the April 2016 VA examination report notes mild pain and no numbness.  Although grip and pinch strength were noted to be 3/5, elbow and wrist flexion and extension were 4/5.  In addition, and although light touch/monofilament testing results pertaining to the forearm and fingers were noted to be decreased, testing results in the shoulder area were normal.  No muscle atrophy was reported.  

Further, and although the April 2016 VA examination report reflects that upper extremity neuropathy limits repetitive fine motor movement of the hands, grasping, gripping, carrying, opening jars, lifting, typing, writing, and sorting, and that even sedentary work requiring those skills would be difficult, the separate 40 and 30 percent ratings assigned in this decision for peripheral neuropathy in the right and left upper extremity contemplate loss of time due to exacerbations of peripheral neuropathy of the upper extremities, if any.  38 C.F.R. § 4.1.  

In addition, the Board finds that the separate 40 and 30 percent ratings assigned in this decision for peripheral neuropathy of the right and left upper extremity are warranted, from February 18, 2009.  In that respect, the December 2008 VA examination report notes no peripheral neuropathy, and although the April 2016 examiner made no distinction between the date of onset of peripheral neuropathy in the upper and lower extremities, resolving doubt in the Veteran's favor, the Board finds that the separate 40 and 30 percent ratings for peripheral neuropathy of the upper extremities are warranted, from February 18, 2009, and no earlier.  

The Board has considered all potentially applicable DCs, including 8510, 8610, 8710, 8511, 8611, 8711, 8512, 8612, 8712, and 8515.  However, the Board finds that DC 8513, which provides a disability rating for "All radicular groups" is the most favorable and appropriate code under which to rate the Veteran.  In this regard, DC 8513 provides compensation for all of his radicular symptoms in the upper extremities.  Moreover, it provides higher ratings for his disability than would any of the other relevant DCs.

In view of the evidence, the Board finds that, effective February 18, 2009, a separate 40 percent rating for peripheral neuropathy of the right upper extremity (major) is warranted, and a separate 30 percent rating for peripheral neuropathy of the left upper extremity (minor) is warranted.  As the preponderance of the evidence is against a separate compensable ratings for peripheral neuropathy of the right or left upper extremity, prior to February 18, 2009, and against a rating in excess of 40 percent for peripheral neuropathy of the right upper extremity and against a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity, there is no doubt to be resolved as the benefit-of-the-doubt doctrine was applied when increasing the ratings.  Thus, initial separate compensable ratings are not warranted prior to February 18, 2009, and initial separate ratings in excess of 40 percent and 30 percent for the right and left upper extremity, respectively, are not warranted.  

C.  Lower Extremities

The appeal stems from the initial separate 20 percent ratings assigned for peripheral neuropathy of the sciatic nerve in the lower extremities under DC 8720, and the initial 10 percent rating assigned for peripheral neuropathy of the femoral nerve in the left lower extremity, all of which are associated with service-connected diabetes mellitus.  In addition, and although service connection was already established for paralysis of the lateral femoral cutaneous nerve in the right lower extremity prior to the appeal, the May 2016 rating decision reflects that the femoral nerve involvement in the right lower extremity is now associated with diabetes mellitus, and that the 10 percent rating assigned was continued.  

The April 2016 VA examination report notes trophic changes manifested by shiny skin from the knee down, bilaterally, due to peripheral neuropathy in the lower extremities.  Although the report notes mild incomplete paralysis of the sciatic nerve in the right and left lower extremity, intermittent pain and paresthesias and/or dysesthesias in the lower extremities were noted to be moderate, and frequent tingling was reported from midleg to the feet, bilaterally.  

In addition, decreased range of motion in the knees and ankles was reported, and decreased deep tendon reflexes (DTRs) were noted.  Light touch/monofilament testing results with respect to the feet and/or toes were noted to be absent, as were the results with respect to position and vibration sense in the lower extremities.  

In view of the evidence and the Veteran's assertions, the Board finds that the disability picture due to peripheral neuropathy of the sciatic nerve in both the right lower extremity and in the left lower extremity more closely approximates to moderately severe incomplete paralysis.  See VA Adjudication Procedure Manual M21-1, III.iv.4.G.4.a.  Thus, initial separate 40 percent ratings are warranted for peripheral neuropathy of the sciatic nerve in both the right and left lower extremity.  

A rating in excess of 40 percent is not warranted for peripheral neuropathy of the sciatic nerve in the right or left lower extremity at any time during the appeal.  The Board notes that the December 2008 VA examination report reflects no peripheral neuropathy, and the initial documented finding of neuropathy is in the February 18, 2009, private treatment record.  The Board's finding in this respect is not inconsistent with the April 2016 VA examination report noting onset of diabetic peripheral neuropathy in approximately 2010.  

In addition, VA treatment records note only nocturnal neuropathy in August 2012; slight neuropathy in September 2013 and February 2014; and mild neuropathy in July 2015.  The April 2016 VA examination report notes no muscular atrophy, no numbness, and only intermittent moderate pain.  See 38 C.F.R. § 4.123.  

With respect to the initial 10 percent rating assigned for peripheral neuropathy of the femoral nerve in the left lower extremity and/or the 10 percent rating assigned for paralysis of the lateral femoral cutaneous nerve in the right lower extremity under DC 8526, constitute separate and distinct manifestations of disability.  As such, the separate ratings assigned under DC 8720 (sciatic nerve) and DC 8526 (femoral nerve) does not violate the rule against pyramiding in this case.  See 38 C.F.R. § 4.14.  More specifically, the April 2016 VA examiner identified involvement of the knees/thighs, ankles/lower legs, and feet/toes limiting prolonged standing and walking, and preventing running, jumping, and climbing.  

The evidence does not establish that ratings higher than 10 percent are warranted for involvement of the femoral nerve in either the right or left lower extremity.  The evidence does not show that femoral nerve involvement in either the left or right lower extremity is manifested by more than the mild incomplete paralysis, as reported by the April 2016 VA examiner.  

As noted above, the Veteran is competent to report his symptoms.  Although the record reflects he was employed as a CNA, he is not shown to be an expert in neurology.  Therefore, his medical training does not confer upon him the level of expertise to present opinions on medical issues that would be possessed by a licensed physician with a medical degree.  The objective evidence does not establish more than moderately severe incomplete paralysis of the sciatic nerve in either the right or left lower extremity, or more than mild incomplete paralysis of the femoral nerve in the right or left lower extremity.  

The Board notes in addition to the 40 percent ratings assigned herein for peripheral neuropathy of the sciatic nerve in the right and left lower extremity, and the 10 percent ratings assigned for femoral nerve involvement in the right and left lower extremity, a 20 percent rating has been assigned for multiple osteochondroma of the right lower extremity, a 10 percent rating has been assigned for paralysis of the right lateral femoral cutaneous nerve, and a 30 percent rating has been assigned for osteoarthritis of the left knee.  A 60 percent rating evaluation is the maximum evaluation permitted under the amputation rule.  See 38 C.F.R. § 4.68 ("The combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation."); 38 C.F.R. § 4.71a, DCs 5162, 5163, 5164 (providing 60 percent evaluations for amputation of the middle or lower thirds of the thigh, amputation of leg with defective stump and thigh amputation recommended and amputation of the leg not improvable by prosthesis controlled by natural knee action).  

In addition, and although the April 2016 VA examination report reflects that peripheral neuropathy of the lower extremities would preclude employment as a CNA and mail carrier, noting restrictions described above, the separate 40 percent ratings assigned in this decision for peripheral neuropathy of the sciatic nerve in the right and left lower extremity, and the 10 percent ratings currently assigned for peripheral neuropathy of the femoral nerve of the left lower extremity and paralysis of the lateral femoral cutaneous nerve in the right lower extremity, contemplate loss of time due to exacerbations of peripheral neuropathy of the sciatic nerve of the lower extremities, and the femoral nerve involvement of the lower extremities, if any.  38 C.F.R. § 4.1.  

The December 2008 VA examination report notes no peripheral neuropathy, and the initial documented finding of neuropathy is in the February 18, 2009, private treatment records.  Thus, the separate compensable ratings for sciatic and femoral nerve involvement associated with diabetes mellitus are not warranted, prior to February 18, 2009, and ratings in excess of 40 percent, for peripheral neuropathy of the sciatic nerve in the lower extremities and in excess of 10 percent for femoral nerve involvement in the either the right or left lower extremity, are not warranted at any time during the appeal period.  

In sum, the evidence is in favor of separate 40 percent ratings for peripheral neuropathy of the sciatic nerve in the right and left lower extremity.  The preponderance of the evidence is against initial separate ratings in excess of 40 percent for peripheral neuropathy of the sciatic nerve in the right and left lower extremity, against an initial rating in excess of 10 percent for peripheral neuropathy of the femoral nerve in the left lower extremity, and against a rating in excess of 10 percent for paralysis of the lateral femoral cutaneous nerve in the right lower extremity.  As the preponderance of the evidence is against separate compensable ratings for sciatic or femoral nerve involvement in the lower extremities associated with diabetes mellitus, prior to February 18, 2009, and against ratings in excess of 40 percent for peripheral neuropathy of the sciatic nerve in the right and left lower extremity, and against ratings in excess of 10 percent for femoral never involvement in the right and left lower extremity, there is no doubt to be resolved.  


ORDER

An initial rating in excess of 20 percent, prior to February 11, 2009, and in excess of 40 percent thereafter, for type II diabetes mellitus, is denied.  

An initial 40 percent rating, and no higher, for peripheral neuropathy of the right upper extremity, from February 18, 2009, is granted, subject to the law and regulations governing payment of monetary benefits.  

An initial 30 percent rating, and no higher, for peripheral neuropathy of the left upper extremity, from February 18, 2009, is granted, subject to the law and regulations governing payment of monetary benefits.  

An initial 40 percent rating, and no higher, for peripheral neuropathy of the sciatic nerve in the right lower extremity, from February 18, 2009, is granted, subject to the law and regulations governing payment of monetary benefits.  

An initial 40 percent rating, and no higher, for peripheral neuropathy of the sciatic nerve in the left lower extremity, from February 18, 2009, is granted, subject to the law and regulations governing payment of monetary benefits.  

An initial separate rating in excess of 10 percent for peripheral neuropathy of the femoral nerve in the left lower extremity is denied.

A rating in excess of 10 percent for paralysis of the lateral femoral cutaneous nerve in the right lower extremity is denied.  


REMAND

Initially, the Board notes that the February 2015 Board decision reflects restoration of the 60 rating for residuals of adenocarcinoma of the prostate.  Although the June 2016 SSOC notes that the issue of entitlement to a TDIU is intertwined with the claim for an increased disability rating for residuals of prostate cancer, as reflected in the Board decision, the restoration represented a full grant of the benefit sought with respect to that issue.  As such, that issue is no longer on appeal.  

Further, as noted in the introduction, in the May 2016 rating decision, service connection was granted for nephropathy associated with diabetes mellitus, and a separate 30 percent rating was assigned for nephropathy with hypertension, from August 14, 2008.  In view of the evidence, to include private treatment records in November 2015 noting proteinuria and complaints of swelling/edema, the Board finds that the Veteran should be afforded a VA examination to address the current severity of nephropathy with hypertension, including a retrospective medical opinion addressing the severity of the Veteran's nephropathy with hypertension since August 14, 2008.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

The Veteran has a combined 100 percent rating, effective February 18, 2009.  The record reflects retirement in 2006 due to a right shoulder disability.  The June 2016 SSOC notes that the April 2016 VA examination report and other evidence establishes that the Veteran is unemployable due to service-connected disabilities, to include diabetes mellitus, peripheral neuropathy, residuals of prostate cancer, and/or a bilateral knee disability.  In view of the decision above, the RO should readjudicate whether a TDIU is warranted, from August 14, 2008, and to the extent applicable, whether special monthly compensation (SMC) based at the housebound rate is available for any portion of the appeal period.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the nephropathy with hypertension claim by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

All indicated tests should be conducted.  

The examiner should report whether there is constant albuminuria with some edema, or diastolic pressure of predominantly 120 or more; or, definite decrease in kidney function; or persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

In addressing the disability, the examiner should provide an opinion as to the severity level since August 14, 2008.  If this cannot be done, it should be explained why this is the case.

A rationale for all opinions expressed should be provided.  

2.  Finally, readjudicate the issues remaining on appeal, to include whether SMC at the housebound rate is warranted.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


